Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow:
In the claim:  

5. (Currently amended) An information processing system comprising: 
an information processing device connectible to a file server, the information processing device including 
(a) a communication unit that communicates with a file server- and a display control device,
(b) a storage unit that storages an application selection information associating conditions with applications to select in the case of a matching condition, and 
(c) a first controller that extracts corresponding conference 
the display control device that controls a display device, 
wherein 
a second controller that causes information indicating the applications determined by the [[fist]] first controller to be identifiably displayed in a display device.

Reasons for Allowance 

The following is the examiner’s statement of reasons for allowance:
Claims 1, 3-5, 8 and 11-12 are allowed.
Claims 2, 6-7 and 9-10 are canceled without prejudice.
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444